DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dimovski et al. (US Patent Number 10118512).
Regarding claim 1, Dimovski discloses a passenger seat headrest comprising: a frame comprising a main portion (at least portions of 32; e.g. with member 32 as the frame generally, member 37 could be a main portion), a first side wing (at least a portion of 36) connected to the main portion, and a second side wing (at least a portion of other member 36) connected to the main portion distal from the first 
Regarding claim 2, Dimovski further discloses the support band is a first support band, and wherein the passenger seat headrest further comprises a second support band connected to the frame and extending from the first side wing to the second side wing (multiple members 50 are present).
  Regarding claim 3, Dimovski further discloses the first support band and the second support band are elastic support bands (see at least the second paragraph of column 5).
  Regarding claim 4, Dimovski further discloses the main portion of the frame comprises a forward surface and an aft surface, wherein the first support band is positioned proximate to the forward surface of the main portion of the frame relative to the second support band, and wherein the first support band is positioned proximate to a top edge of the first side wing and a top edge of the second side wing relative to the second support band (see figures; the bands are viewed as position in this manner).
  Regarding claim 5, Dimovski further discloses the frame comprises: a top edge; a bottom edge distal from the top edge; a first side edge extending from the top edge to the bottom edge; a second side edge extending from the top edge to the bottom edge distal from the first side edge; a forward surface; and an aft surface, WO 2017/155561PCT/US2016/03830918wherein the first side edge and the second side edge extend in a forward direction relative to the forward surface of the main portion of the frame (the curve/angle of members 36 provides this shape; i.e. side edges defined on 36 would extend forward relative to a forward surface of 37 for instance).
Regarding claim 9, Dimovski further discloses the first side wing and the second side wing each define a securing slot, and wherein the support band is secured in the securing slot of the first side wing and the securing slot of the second side wing (see at least Figures 5 and 9 showing this arrangement).  

Regarding claim 14, Dimovski further discloses the elastic support band is a first elastic support band, and wherein the passenger seat headrest further comprises a second elastic support band connected to the frame and spanning across the head-receiving area (multiple members 50 are present).
Regarding claim 15, Dimovski further discloses the side wings of the frame define a first set of securing slots and a second set of securing slots, wherein the first elastic support band is connected to the frame through the first set of securing slots, and wherein the second elastic support band is connected to the frame through the second set of securing slots (see at least Figures 5 and 9 showing this arrangement).  
Regarding claim 16, Dimovski discloses a passenger seat headrest comprising: a frame (a bottom member of 32 for instance); a support (remaining portions of 32) connected to the frame, the support comprising a main portion (at least a portion of 37), a first side wing (at least a portion of 36) connected to the main portion and defining a securing slot, and a second side wing (at least a portion of other member 36) connected to the main portion distal from the first side wing and defining a securing slot; andWO 2017/155561PCT/US2016/038309 20an elastic support band (50) connected to the frame and extending through the securing slot of the first side wing and the securing slot of the second side wing (see at least Figures 5 and 9 showing the slot arrangement).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimovski.  Dimovski discloses an arrangement as explained above including a dress cover (38) covering the frame and the elastic support band, but does not clearly disclose cushioning or the materials as claimed.  The use of foams, composites, and cushioning are all well-known in the art (see for example US 10421381 to Kuhne) and as material selection is a matter of design choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed based on normal variation to improve user comfort, safety, and security.  

Claims 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimovski in view of Baker et al. (US Patent Number 9611041).  Dimovski discloses an arrangement as explained above including transition portions, slots, and multiple elastic support bands, but does not clearly disclose corresponding portions of a support and frame.  Such construction is well-known however as shown by Baker who discloses a related device including a frame (22) and a support (including 24, 26, 28) connected to the frame, wherein the support comprises a main portion, a first side wing connected to the main portion through a first transition portion, and a second side wing connected to the main portion distal from the first side wing through a second transition portion, wherein the main portion of the support is positioned adjacent to the main portion of the frame, wherein the first side wing of the support is positioned adjacent to the first side wing of the frame, wherein the second side wing of the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP F GABLER/Primary Examiner, Art Unit 3636